PER CURIAM
Petitioner seeks Supreme Court review of our opinion that rejected all but one of his challenges to the Child Support Guidelines, OAR 137-50-320 to OAR 137-50-490. 110 Or App 622,823 P2d 1033 (1992). We treat the petition as one for reconsideration, ORAP 9.15(1), allow it to address one matter and adhere to our opinion.
Petitioner argues that we should hold OAR 137-50-460(2)(h) invalid, because it is identical to OAR 137-50-450(10), which we held invalid because it conflicts with ORS 107.105(l)(c). That statute provides that, when joint custody is ordered, the trial court has discretion to order either or both parents to pay support. Because OAR 137-50-450(10) requires the court to net the amounts of child support for which each parent is obligated, the rule conflicts with the statute.
OAR 137-50-460(2)(h) relates to netting amounts that each parent is obligated to pay when there is split custody, i.e., “where there is more than one joint child and * * * each parent has physical custody of at least one of the children.” OAR 137-50-460(1). Petitioner does not explain how the joint custody provisions in ORS 107.105(l)(c) or any other statute preclude, a netting of child support obligations when there is split custody. OAR 137-50-460(2)(h) does not conflict with ORS 107.105(l)(c).
Reconsideration allowed; opinion adhered to.